—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered March 4, 1998, which, in this proceeding brought pursuant to CPLR article 78, denied petitioner’s application to annul respondents’ determination denying petitioner an accidental disability pension, and dismissed the petition, unanimously affirmed, without costs.
Since there was credible evidence in support of the Medical Board’s finding that petitioner’s disability is due to chronic osteoarthritis and is not attributable to any one or combination of petitioner’s line of duty injuries, the determination of the Board of Trustees to credit the findings of the Medical Board and deny petitioner an accidental disability pension may not be disturbed. The Board, in reaching its determination upon petitioner’s accidental disability pension application, was entitled to rely on the findings and medical advice of the Medical Board (see, Matter of Meyer v Board of Trustees, 90 NY2d 139, 148-152; Matter of Drayson v Board of Trustees, 37 AD2d 378, 381, affd 32 NY2d 852). Concur — Rosenberger, J. P., Mazzarelli, Rubin, Andrias and Buckley, JJ.